NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
INTERMEC TECHNOLOGIES CORP.,
Plain,tiff-Appellant, -
V.
PALM, INC.,
Defendant-Appellee.
2011-1296 ..
Appeal from the United StateS DiStrict Court' for the
District of Delaware in case no. 09-CV-0272, Judge Sue L.
R0bins0n.
ON MOTION
ORDER
Pal1n, Inc. moves for a 3-day extension of time, until
August 8, 2011, to file its answering brief
Upon consideration thereof,
' IT ls ORDERED THAT:

INTERMEC TECHNOLOGIES V. PALM INC 2
The motion is granted
FoR THE CoURT
AUG 1 1 2011
/s/ J an Horba1y
Date J an Horba1y
C1erk
cc: Carson P. Veach, Esq. U.8*Hgg§ryFEPp5ALs FOR
R0bert T. Haslam, Esq. . DERAL C'RCU'T
s21 A1.1G 1 1 2011
JAN HORBALY
CLERK `